DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the application
This office action is in response to the application filed 11/15/2019. Currently, claims 1-20 are pending in the application. This action contains restriction requirements between device/method claims AND also between patentably distinct species.

Election/Restrictions
Restriction to one of the following inventions (I or II) is required under 35 U.S.C. 121. If inventions I or II is elected, then further restriction to one of the two species  is required (as further detailed in Section 2 below):
Claims 1-8 and 18-20 drawn to an imaging device, classified in CPC symbol having subclass H04N5/335.
Claims 9-17, drawn to a methods of imaging, classified in CPC symbol having subclass H01Q21, subgroup 21/065).
The inventions are distinct, each from the other because of the following reasons: 
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as processes of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). 
For example, in the instant case, the product as claimed in the claim 1 can be made by another and materially different process than the step in the method claims (9 and 12) such as, a pair of electrical contacts, in electrical communication with the graphene patch, to sense a thermo voltage caused by absorption of the infrared light by the graphene patch is not required for the method claims. 
For example, in the instant case, the product as claimed in the claim 18 can be made by another and materially different process than the step in the method claim (9 and 12) such as, wherein each slot antenna in the plurality of different slot antennas is resonant at a different mid-infrared wavelength and has a graphene patch, disposed over a three-dimensional slot defined by a conductive material, to absorb light at that mid-infrared wavelength is not required for the  process claim. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. Please see section 3 below.
 Upon election, i.e., the Inventions I or II, applicant is further required under 35 U.S.C. 121 to elect a single one of the following disclosed species to which prosecution shall be restricted should no generic claim be finally held allowable:
A individual slot antenna coupled to a graphene patch, as described in (Figs.1). 
 A planar antennas with a refractive index contrast to suppress coupling in one direction, as described in (Figs.8).
A planar antenna between high- and low-index layers with a Schottky diode between its conductive elements for detecting Terahertz radiation, as described in (Figs. 9). 
 different approaches for creating an asymmetric Fermi level profile in graphene used to produce a photovoltage, as described in (Figs. 10). 
Process for making a slot antenna suitable for coupling to a graphene patch, as described in (Figs. 14).

The species of different device, Species M.I-M.V, as claimed are independent or distinct because they have been disclosed as separate embodiments and Figures, and are characterized by mutually exclusive characteristics, regarding Species M.I- M.V, mutually exclusive features of “ FIGS. 1A and 1B show orthographic and top views, respectively, of a slot antenna element 100 that can detect mid-IR light (e.g., light with a wavelength range of 6-12 μm, including ranges of 6-10 μm or 7-12 μm). The slot antenna element 100 is formed of a conductive material 110, such as metal or a heavily doped semiconductor, that defines a three-dimensional (3D) slot or cavity 130 fabricated on a semiconductor or dielectric substrate (e.g., a silicon substrate; not shown) ", as describe in (Figure [1]), for Species M.I, and features of “In any case, the planar antenna array 810 is formed on a low-index substrate 820 and covered with or encapsulated by a higher-index material 830, such as germanium. If desired, the high-index material 830 may be curved or patterned to form a solid immersion lens (SIL) that focuses incident mid-IR light on the planar antenna array 810. The index contrast between the low-index substrate 820 and the high-index SIL 830 reduces bidirectional coupling (i.e., coupling in the ±z directions) that affects many planar antennas by suppressing the interaction between the antennas 200 and the far field in the −z direction”, as describe in (Figure [8]), for Species M.II, and features of “FIGS. 9A and 9B illustrate Terahertz antenna arrays like those described above. FIG. 9A shows a THz imager 900 similar to the mid-IR imager 800 shown in FIG. 8. The THz imager 900 includes a 2D array 910 of THz antenna elements 912 integrated with a low-index plastic substrate 920 under a high-index SIL 930. Instead of graphene as the sensing element, each antenna element 912 includes a Schottky diode for detecting radiation at frequencies near 1.5 THz.”, as describe in (Figure [9]), for Species M.III, features of “10A-10F show cross sections of slot antenna elements with E.sub.F step “doped” into the graphene patches using one or more of the three methods above. FIG. 10A shows a first approach 1000a for doping the graphene patch using the antenna structure itself. This permits a working device with fewer fabrication steps. If a voltage is applied between the slot 130 and the graphene patch 120 through a dielectric 1010 and metal contacts 1002, the regions of the graphene patch 120 directly above metal or doped semiconductor will experience the strongest Fermi level E.sub.F tuning effect. In FIG. 10A, the graphene patch 120 and a supporting dielectric 1010, such as hexagonal boron nitride (hBN), are suspended over the slot 130. Here, the patterned graphene/hBN stack is prepared on another wafer and transferred onto the slot 130, with the graphene patch 120 offset laterally with respect to the slot 130 in order to produce the asymmetric Fermi level profile for a net photovoltage”, as describe in (Figure [10]), for Species M.IV, features of “FIG. 14 shows an alternative process 1400 for making a slot antenna starting from a silicon substrate with a thermal oxide layer (1402). In the first step (1404), SU-8 photoresist is spin-coated onto the thermal oxide layer and lithographically patterned to form a pillar or protrusion roughly the size and shape of the cavity in the slot antenna (1406). This pillar is conformally coated with titanium and gold using electron-beam deposition (1408) to yield thin films of titanium and gold over the pillar (1410). More gold is then electroplated onto the pillar (1412) to form a thicker gold layer over the pillar and the substrate (1414). The gold layer is bonded to a quartz substrate (1416) using SU-8 photoresist as an adhesive (1416). The entire assembly is then flipped over (1418), and most of the silicon is removed to leave the “pillar” facing up on the gold film and quartz substrate (1420). Any remaining silicon and the pillar are etched away (1422) to leave a slot antenna formed of gold surrounding a slot or cavity (1424).” as describe in (Figure [14]), for Species M.V.  Therefore, the Species M.I-M.V are independent or distinct, reciting mutually exclusive characteristics as product. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter as exemplified by the aforementioned mutually exclusive characteristics, while the species or groupings of patentably indistinct species require a different field of search (different search strategies or search queries, as evidenced by the above-defined distinctions between the species) (see MPEP § 808.02) and/or the prior art applicable to one species would not likely be applicable to another species; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Therefore, restriction for examination purposes as indicated is proper.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To reserve a fight to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of fight to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Applicant is reminded that upon the cancellation of claims encompassing to a non-elected species, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a)
Applicant is required under 35 U.S.C. 121 to elect a single disclosed inventions, either Inventions II or one of the species , described in Section 2, from Inventions I, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOIN M RAHMAN/Primary Examiner, Art Unit 2898